                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    JOSE L. ROSALES,                            )
                                                )
                      Plaintiff(s)              )
                                                )                  2:21-cv-01888-MDL
                                                         Case No. _________________
    v.                                          )
                                                )            COMPLAINT
    SYNGENTA CROP PROTECTION LLC,               )        (Jury Trial Demanded)
    SYNGENTA AG, and CHEVRON U.S.A.,            )
    INC.,                                       )
                                                )
                        Defendant(s)            )
                                                )

         Plaintiff, JOSE L. ROSALES, complaining of the Defendants SYNGENTA CROP

PROTECTION LLC, SYNGENTA AG, and CHEVRON U.S.A., INC., alleges and says as

follows:

                                     SUMMARY OF THE CASE

1.       Paraquat is a synthetic chemical compound1 that since the mid-1960s has been

developed, registered, manufactured, distributed, sold for use, and used as an active ingredient in

herbicide products (“paraquat products”) developed, registered, formulated, distributed, and sold

for use in the United States (“U.S.”), including the state of South Carolina.

2.       From approximately May 1964 through approximately June 1981, Imperial Chemical

Industries Limited (“ICI Limited”) and certain ICI Limited subsidiaries,2 and from




1
 Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA
Pesticide Chemical Code 061602).
2
  As used in this Complaint, “subsidiary” means a corporation or other business entity’s wholly‐
owned subsidiary that is or formerly was engaged in the U.S. paraquat business directly or acting
in concert with others.
approximately June 1981 through approximately September 1986, Imperial Chemical Industries

PLC (“ICI PLC”) and certain ICI PLC subsidiaries, each of which was a predecessor3 of

Defendant SYNGENTA AG (“SAG”) and/or Defendant SYNGENTA CROP PROTECTION

LLC (“SCPLLC”), were engaged, directly, acting in concert with each other, and/or acting in

concert with Chevron Chemical Company, previously known as California Chemical Company

(“CHEVRON”), in the business of developing, registering, manufacturing, distributing, and

selling paraquat for use as an active ingredient in paraquat products, and developing, registering,

formulating, and distributing paraquat products, for sale and use in the U.S., including South

Carolina (“the U.S. paraquat business”).

3.     From approximately May 1964 through approximately September 1986, CHEVRON, a

predecessor of Defendant CHEVRON U.S.A., INC. (“CUSA”), was engaged, directly and/or

acting in concert with ICI,4 in all aspects of the U.S. paraquat business.

4.     From approximately September 1986 through the present, ICI PLC and certain ICI PLC

subsidiaries (including predecessors of SCPLLC) initially, then other SAG predecessors and

certain subsidiaries of each (including predecessors of SCPLLC), and most recently SAG and

certain SAG subsidiaries (including SCPLLC), have manufactured paraquat (“ICI‐SYNGENTA

paraquat”) for their own use, and for use by others to which they distributed it, as an active




3
 As used in this Complaint, “predecessor” means a corporation or other business entity or
subsidiary thereof, to which a Defendant is a successor by merger, continuation of business, or
assumption of liabilities, that formerly was engaged in the U.S. paraquat business directly or
acting in concert with others.
4
  As used in this Complaint, “ICI” means ICI Limited and various ICI Limited subsidiaries
through approximately June 1981 and ICI PLC and various ICI PLC subsidiaries thereafter.



                                                  2
ingredient in paraquat products that SCPLLC and its predecessors and others have distributed for

sale and use in the U.S., including South Carolina (“ICI‐SYNGENTA paraquat products”).

5.     Plaintiff brings this suit against Defendants to recover damages for personal injuries

resulting from exposure to Defendants’ product(s) including, but not limited to, as a professional

groundskeeper.

                                   NATURE OF THE CASE

6.     Defendants each knew, or should have known, of the hazardous nature of paraquat both at

the time of the sale and when Plaintiff Jose L. Rosales was exposed to the product.

Notwithstanding, Defendants failed to warn of the defective nature of paraquat and failed to give

instructions on safe use of paraquat.

                                            PARTIES

7.     Plaintiff Jose L. Rosales is a resident and citizen of the State of South Carolina who

suffers from Parkinson’s Disease (“Parkinson’s”).

8.     Defendant Chevron is a Pennsylvania corporation with its principal place of business in

San Ramon, California.

9.     Defendant Syngenta Crop Protection is a Delaware limited liability company with its

principal place of business in Greensboro, North Carolina.

10.    Defendant Syngenta AG is a foreign corporation with its principal place of business in

Basel, Switzerland.

                                JURISDICTION AND VENUE

11.    This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity of the plaintiff and the defendants and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.




                                                 3
12.      This Court has personal jurisdiction over Defendants because Defendants conduct

business in South Carolina and have sufficient minimum contacts with South Carolina.

13.      Venue is proper in this district under 28 U.S.C. §1391 because Defendants’ conduct

business in this District, are subject to jurisdiction in this district, and have sold, marketed, and or

distributed paraquat within this District at all times relevant to this suit, because a substantial part

of the acts or occurrences giving rise to this suit occurred within this District.

                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

      A. Defendants and their predecessors

      1. Syngenta Crop Protection LLC and Syngenta AG

14.      SAG is the SAG is the successor in interest to the crop‐protection business of each of its

predecessors, AstraZeneca PLC (“AstraZeneca”), Zeneca Group PLC (“Zeneca Group”), ICI

PLC, ICI Limited, and Plant Protection Limited (“PP Limited”) and their respective crop‐

protection subsidiaries (collectively, “SAG’s predecessors”), in that:

            a. SAG, and each of SAG’s predecessors, was the result of a corporate name change
               by, de facto consolidation or merger of, or mere continuation of, its immediate
               predecessor(s); and/or

            b. SAG has expressly or impliedly agreed to assume any liability on claims arising
               from the historical operation of the crop‐protection business of each of SAG’s
               predecessors.

15.      SCPLLC is the successor in interest to the crop‐protection business of each of its

predecessors, Syngenta Crop Protection, Inc. (“SCPI”), Zeneca Ag Products, Inc. (“Zeneca Ag”),

Zeneca, Inc. (“Zeneca”), ICI Americas, Inc. (“ICIA”), ICI United States, Inc. (“ICI US”), and

ICI America Inc. (“ICI America”) (collectively, “SCPLLC’s predecessors”), in that:

            a. SCPLLC, and each of SCPLLC’s predecessors, was the result of a corporate name
               change by, de facto consolidation or merger of, or mere continuation of, its
               immediate predecessor(s); and/or




                                                   4
              b. SCPLLC has expressly or impliedly agreed to assume any liability on claims
                 arising from the historical operation of the crop‐protection business of each of
                 SCPLLC’s predecessors.

16.        At all relevant times, SCPLLC, SCPI, Zeneca Ag, Zeneca, ICIA, ICI US, and/or ICI

America was a wholly‐owned U.S. crop‐protection subsidiary of SAG or a predecessor of SAG.

17.        At all relevant times, PP Limited was a wholly‐owned U.K. crop‐ protection subsidiary of

ICI Limited, an unincorporated division of ICI Limited, or an unincorporated division of ICI

PLC.

18.        At all relevant times, SAG and its predecessors exercised a degree of control over their

crop‐protection subsidiaries so unusually high that these subsidiaries were their agents or alter

egos.

      2.   Chevron U.S.A., Inc.

19.        Chevron Chemical Company was a corporation organized in 1928 under the laws of the

state of Delaware.

20.        In 1977, Chevron Chemical Company was merged into Chevron Chemical Company

LLC, a limited liability company organized under the laws of the state of Delaware.

21.        In the mid-2000s, Chevron Chemical Company LLC was merged into or continued to

operate under the same or similar ownership and management as Chevron Phillips Chemical

Company LP.

22.        Chevron Phillips Chemical Company LP is a successor in interest to the crop-protection

business of its corporate predecessor Chevron Chemical Company LLC.

23.        Chevron Phillips Chemical Company LP is a successor by merger or continuation of

business to its corporate predecessor Chevron Chemical Company LLC.




                                                    5
24.      Defendant CUSA is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business in the State of California.

25.      Defendant CUSA is a successor in interest to the crop-protection business of its corporate

predecessor Chevron Chemical Company LLC.

26.      Defendant CUSA is a successor in interest to the crop-protection business of its corporate

predecessor Chevron Phillips Chemical Company LP.

27.      In the mid-2000s, CUSA entered into an agreement in which it expressly assumed the

liabilities of Chevron Phillips Chemical Company LP and Chevron Chemical Company LLC

arising from Chevron Chemical’s then-discontinued agrichemical business, which included the

design, registration, manufacture, formulation, packaging, labeling, distribution, marketing, and

sale of paraquat products in the United States as alleged in this Complaint.

      B. Defendants’ and their predecessors’ involvement in the U.S. paraquat business

28.      ICI Limited discovered the herbicidal properties of paraquat in the mid‐ 1950s; developed

herbicide formulations containing paraquat as an active ingredient in the early 1960s; and

produced the first commercial paraquat formulation, which it registered it in England and

introduced in certain markets under the brand name GRAMOXONE®, in 1962.

29.      ICI Limited was awarded a U.S. patent on herbicide formulations containing paraquat as

an active ingredient in 1962.

30.      In May 1964, ICI Limited, PP Limited, and CHEVRON entered into an agreement for the

distribution of paraquat in the U.S. and the licensing of certain paraquat‐related patents, trade

secrets, and other intellectual property (“paraquat licensing and distribution agreement”).

31.      As a result of the May 1964 paraquat licensing and distribution agreement, paraquat

became commercially available for use in the U.S. in or about 1965.




                                                  6
32.    In April 1975, ICI Limited, ICI US, and CHEVRON entered into a new paraquat

licensing and distribution agreement that superseded the May 1964 agreement.

33.    In November 1981, ICIA, CHEVRON, and ICI PLC entered into a new paraquat

licensing and distribution agreement, effective January 1982, which superseded in part and

amended in part the April 1975 agreement.

34.    From approximately May 1964 through approximately September 1986, pursuant to these

paraquat licensing and distribution agreements, ICI and CHEVRON acted in concert in all

aspects of the U.S. paraquat business.

35.    In September 1986, ICI and CHEVRON entered into an agreement terminating their

paraquat licensing and distribution agreement.

36.    Under the September 1986 termination agreement, ICI paid CHEVRON for the early

termination of CHEVRON’s rights under their paraquat licensing and distribution agreement.

37.    Although the September 1986 termination agreement gave ICI the right to buy, or

exchange for ICI‐labeled paraquat products, CHEVRON‐labeled paraquat products that

CHEVRON had already sold to its distributors, CHEVRON‐labeled paraquat products continued

to be sold for use in the U.S. after this agreement for some period of time unknown to Plaintiff.

38.    SAG, SAG’s predecessors, and subsidiaries of SAG and its predecessors (collectively,

“SYNGENTA”), have at all relevant times manufactured more paraquat used as an active

ingredient in paraquat products formulated and distributed for sale and use in the U.S., including

South Carolina, than all other paraquat manufacturers combined.

39.    From the mid‐1960s through at least 1986, SYNGENTA (as ICI) was the only

manufacturer of paraquat used as an active ingredient in paraquat products formulated and

distributed for sale and use in the U.S., including South Carolina.




                                                 7
40.      From approximately September 1986 through the present, SYNGENTA has:

            a. manufactured paraquat for use as an active ingredient in paraquat products

                formulated and distributed for sale and use in the U.S., including South Carolina;

            b. distributed paraquat for use as an active ingredient in paraquat products

                formulated and distributed for sale and use in the U.S., including South Carolina;

            c. formulated paraquat products distributed for sale and use in the U.S., including

                South Carolina; and

            d. distributed paraquat products for sale and use in the U.S., including South

                Carolina.

      C. The use of paraquat products and Defendants’ knowledge thereof

41.      Defendants’ paraquat products have been used in the U.S. to kill broadleaf weeds and

grasses before the planting or emergence of more than 100 field, fruit, vegetable, and plantation

crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At all relevant

times, the use of Defendants’ paraquat products for these purposes was intended or directed by or

reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and CHEVRON.

42.      Defendants’ paraquat products were commonly used multiple times per year on the same

ground, particularly when used to control weeds in orchards and in farm fields where multiple

crops are planted in the same growing season or year. At all relevant times, the use of

Defendants’ paraquat products in this manner was intended or directed by or reasonably

foreseeable to, and was known to or foreseen by, SYNGENTA and CHEVRON.

43.      Defendants’ paraquat products were typically sold to end users in the form of liquid

concentrates that were then diluted with water in the tank of a sprayer and applied by spraying

the diluted product onto target weeds. At all relevant times, the use of Defendants’ paraquat




                                                 8
products in this manner was intended or directed by or reasonably foreseeable to, and was known

to or foreseen by, SYNGENTA and CHEVRON.

44.      Defendants’ paraquat products were typically formulated with a surfactant or surfactants,

and/or a surfactant, surfactant product, or “crop oil,” which typically contains one or more

surfactants, was commonly added by users of Defendants’ products, to increase the ability of

paraquat to stay in contact with and penetrate the leaves of target plants and enter plant cells. At

all relevant times, the use of Defendants’ paraquat products as so formulated and/or with such

substances added was intended or directed by or reasonably foreseeable to, and was known to or

foreseen by, SYNGENTA and CHEVRON.

45.      Knapsack sprayers, hand‐held sprayers, aircraft (i.e., crop dusters), trucks with attached

pressurized tanks, and tractor‐drawn pressurized tanks, were commonly used to apply

Defendants’ paraquat products. At all relevant times, the use of such equipment for that purpose

was intended or directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON.

      D. Exposure to paraquat and Defendants’ knowledge thereof

46.      When Defendants’ paraquat products were used in a manner that was intended and

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON, persons who used them and others nearby were commonly exposed to paraquat

while it was being mixed and loaded into the tanks of sprayers, including as a result of spills,

splashes, and leaks. At all relevant times, it was reasonably foreseeable to, and known to or

foreseen by, SYNGENTA and CHEVRON that such exposure commonly would and did occur

and would and did create a substantial risk of harm to the persons exposed.




                                                  9
47.    When Defendants’ paraquat products were used in a manner that was intended and

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON, persons who sprayed them, and others nearby while they were being sprayed or

when they recently had been sprayed, commonly were exposed to paraquat, including as a result

of spray drift, the movement of herbicide spray droplets from the target area to an area where

herbicide application was not intended, typically by wind, and contact with sprayed plants. At all

relevant times, it was reasonably foreseeable to, and known to or foreseen by, SYNGENTA and

CHEVRON, that such exposure commonly would and did occur and would and did create a

substantial risk of harm to the persons exposed.

48.    When Defendants’ paraquat products were used in a manner that was intended and

directed by or reasonably foreseeable to, and was known to or foreseen by, SYNGENTA and

CHEVRON, persons who used them and other persons nearby commonly were exposed to

paraquat, including as a result of spills, splashes, and leaks, while equipment used to spray it was

being emptied or cleaned or clogged spray nozzles, lines, or valves were being cleared. At all

relevant times, it was reasonably foreseeable to, and was known to or foreseen by, SYNGENTA

and CHEVRON that such exposure commonly would and did occur and would and did create a

substantial risk of harm to the persons exposed.

49.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat could

and did enter the human body via absorption through or penetration of the skin, mucous

membranes, and other epithelial tissues, including tissues of the mouth, nose and nasal passages,




                                                   10
trachea, and conducting airways, particularly where cuts, abrasions, rashes, sores, or other tissue

damage was present, and that paraquat that entered the human body in one or more of these ways

would and did create a substantial risk of harm to people so exposed.

50.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat could

and did enter the human body via respiration into the lungs, including the deep parts of the lungs

where respiration (gas exchange) occurs, and that paraquat that entered the human body in this

way would and did create a substantial risk of harm to people so exposed.

51.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat could

and did enter the human body via ingestion into the digestive tract of small droplets swallowed

after entering the mouth, nose, or conducting airways, and that paraquat that entered the human

body in this way would and did create a substantial risk of harm to people so exposed.

52.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat that

entered the human body via ingestion into the digestive tract could and did enter the enteric

nervous system (the part of the nervous system that governs the function of the gastrointestinal




                                                11
tract), and that paraquat that entered the enteric nervous system would and did create a

substantial risk of harm to people so exposed.

53.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat that

entered the human body, whether via absorption, respiration, or ingestion, could and did enter the

bloodstream, and that paraquat that entered the bloodstream would and did create a substantial

risk of harm to people so exposed.

54.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat that

entered the bloodstream could and did enter the brain, whether through the blood‐brain barrier or

parts of the brain not protected by the blood‐brain barrier, and that paraquat that entered the brain

would and did create a substantial risk of harm to people so exposed.

55.    At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat as a result, paraquat that

entered the nose and nasal passages could and did enter the brain through the olfactory bulb (a

part of the brain involved in the sense of smell), which is not protected by the blood‐brain




                                                 12
barrier, and that paraquat that entered the olfactory bulb would and did create a substantial risk

of harm to people so exposed.

56.      At all relevant times, it was reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON that when Defendants’ paraquat products were used in a manner

that was intended and directed by or reasonably foreseeable to, and was known to or foreseen by,

SYNGENTA and CHEVRON, and people were exposed to paraquat products that contained

surfactants or had surfactants added to them, the surfactants would and did increase the toxicity

of paraquat toxicity to humans by increasing its ability to stay in contact with or penetrate cells

and cellular structures, including but not limited to the skin, mucous membranes, and other

epithelial and endothelial tissues, including tissues of the mouth, nose and nasal passages,

trachea, conducting airways, lungs, gastrointestinal tract, blood‐brain barrier, and neurons, and

that this would and did increase the already substantial risk of harm to people so exposed.

      E. Parkinson’s Disease

57.      Parkinson’s Disease is a progressive neurodegenerative disorder of the brain that affects

primarily the motor system, the part of the central nervous system that controls movement.

58.      Scientists who study Parkinson’s generally agree that fewer than 10% of all Parkinson’s

cases are caused by inherited genetic mutations alone, and that more than 90% are caused by a

combination of environmental factors, genetic susceptibility, and the aging process.

59.      The characteristic symptoms of Parkinson’s disease are its “primary” motor symptoms:

resting tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in

voluntary movement and reflexes), rigidity (stiffness and resistance to passive movement), and

postural instability (impaired balance).




                                                 13
60.     Parkinson’s disease’s primary motor symptoms often result in “secondary” motor

symptoms such as freezing of gait; shrinking handwriting; mask‐ like expression; slurred,

monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination; difficulty

swallowing; and excess saliva and drooling caused by reduced swallowing movements.

61.     Non‐motor symptoms—such as loss of or altered sense of smell; constipation; low blood

pressure on rising to stand; sleep disturbances; and depression—are present in most cases of

Parkinson’s disease, often for years before any of the primary motor symptoms appear.

62.     There is currently no cure for Parkinson’s disease; no treatment will stop or reverse its

progression, and the treatments most commonly prescribed for its motor symptoms tend to

become progressively less effective, and to cause unwelcome side effects, the longer they are

used.

63.     The selective degeneration and death of dopaminergic neurons (dopamine‐producing

nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is one of the

primary pathophysiological hallmarks of Parkinson’s disease.

64.     Dopamine is a neurotransmitter (a chemical messenger that transmits signals from one

neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of motor

function (among other things).

65.     The death of dopaminergic neurons in the SNpc decreases the production of dopamine.

66.     Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper

control of motor function, resulting in the motor symptoms of Parkinson’s disease.




                                                 14
67.      The presence of Lewy bodies (insoluble aggregates of a protein called alpha‐synuclein) in

many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of Parkinson’s disease.

68.      Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance in the

normal balance between oxidants present in cells and cells’ antioxidant defenses.

69.      Scientists who study Parkinson’s disease generally agree that oxidative stress is a major

factor in—if not the precipitating cause of—the degeneration and death of dopaminergic neurons

in the SNpc and the accumulation of Lewy bodies in the remaining dopaminergic neurons that

are the primary pathophysiological hallmarks of Parkinson’s disease.

      F. Paraquat’s toxicity

70.      Paraquat is highly toxic to both plants and animals. It is highly toxic because it causes

and contributes to cause the degeneration and death of living cells in both plants and animals.

71.      Paraquat injures and kills plants by creating oxidative stress that causes or contributes to

cause the degeneration and death of plant cells.

72.      Paraquat injures and kills humans and other animals by creating oxidative stress that

causes or contributes to cause the degeneration and death of animal cells.

73.      Paraquat creates oxidative stress in the cells of plants and animals because of “redox

properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and

it readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in

living cells.

74.      The redox cycling of paraquat in living cells interferes with cellular functions that are

necessary to sustain life—photosynthesis in the case of plant cells and cellular respiration in the

case of animal cells.




                                                   15
75.      The redox cycling of paraquat in living cells creates a “reactive oxygen species” known

as superoxide radical, an extremely reactive molecule that can initiate a cascading series of

chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and

nucleic acids—molecules that are essential components of the structures and functions of living

cells.

76.      Because the redox cycling of paraquat can repeat indefinitely in the conditions typically

present in living cells, a single molecule of paraquat can trigger the production of countless

molecules of destructive superoxide radical.

77.      Paraquat’s redox properties have been known since at least the 1930s.

78.      Paraquat is toxic to the cells of plants and animals because it creates oxidative stress

through redox cycling has been known since at least the 1960s.

79.      The surfactants with which the concentrates containing paraquat manufactured,

distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert typically were formulated were likely to increase paraquat’s toxicity to

humans by increasing its ability to stay in contact with or penetrate the skin, mucous membranes,

and other epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and

conducting airways, the lungs, and the gastrointestinal tract.

80.      The same redox properties that make paraquat toxic to plant cells and other types of

animal cells make it toxic to dopaminergic neurons—paraquat is a strong oxidant that interferes

with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative

stress through redox cycling.




                                                  16
81.      Although Parkinson’s is not known to occur naturally in any species other than humans,

Parkinson’s research is often performed using “animal models,” in which scientists artificially

produce in laboratory animals conditions that show features of Parkinson’s.

82.      Paraquat is one of only a handful of toxins that scientists use to produce animal models of

Parkinson’s.

83.      In animal models of Parkinson’s, hundreds of studies involving various routes of

exposure have found that paraquat creates oxidative stress that results in the degeneration and

death of dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in

human Parkinson’s, and motor deficits and behavioral changes consistent with those commonly

seen in human Parkinson’s.

84.      Hundreds of in vitro studies have found that paraquat creates oxidative stress that results

in the degeneration and death of dopaminergic neurons (and many other types of animal cells).

85.      Many epidemiological studies (studies of the patterns and causes of disease in defined

populations) have found an association between paraquat exposure and Parkinson’s disease,

including multiple studies finding a two‐ to five‐fold or greater increase in the risk of

Parkinson’s disease in populations with occupational exposure to paraquat compared to

populations without such exposure.

86.      Defendants had knowledge of these studies and the relationship between paraquat

exposure and Parkinson’s but actively and fraudulently concealed this information from Plaintiff

and others.

      G. Paraquat regulation

87.      The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. § 136 et

seq., which regulates the distribution, sale, and use of pesticides within the U.S., requires that




                                                  17
pesticides be registered with the EPA prior to their distribution, sale, or use, except as described

by FIFRA. 7 U.S.C. 136a(a).

88.    As part of the pesticide registration process, the EPA requires, among other things, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non‐target organisms, and other adverse effects on the environment.

89.    As a general rule, FIFRA requires registrants—not the EPA—to perform health and

safety testing of pesticides, and the EPA generally does not perform such testing.

90.    The EPA registers (or re‐registers) a pesticide if it believes, based largely on studies and

data submitted by the registrant, that:

           a. its composition its composition is such as to warrant the proposed claims for it, 7

               U.S.C. § 136a(c)(5)(A);

           b. its labeling and other material required to be submitted comply with the

               requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

           c. it will perform its intended function without unreasonable adverse effects on the

               environment, 7 U.S.C. § 136a(c)(5)(C); and

           d. when used in accordance with widespread and commonly recognized practice it

               will not generally cause unreasonable adverse effects on the environment, 7

               U.S.C. § 136a(c)(5)(D).

91.    FIFRA defines “unreasonable adverse effects on the environment” as “any unreasonable

risk to man or the environment, taking into account the economic, social, and environmental

costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).




                                                 18
92.    Under FIFRA, “As long as no cancellation proceedings are in effect registration of a

pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply with

the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).

93.    However, FIFRA further provides that “In no event shall registration of an article be

construed as a defense for the commission of any offense under [FIFRA].”

7 U.S.C. § 136a(f)(2).

94.    FIFRA further provides that “...it shall be unlawful for any person in any State to

distribute or sell to any person... any pesticide which is... misbranded.”

7 U.S.C. § 136j(a)(1)(E).

95.    A pesticide is misbranded under FIFRA if, among other things:

           a. its labeling bears any statement, design, or graphic representation relative thereto

               or to its ingredients which is false or misleading in any particular, 7 U.S.C. §

               136(q)(1)(A);

           b. the labeling accompanying it does not contain directions for use which are

               necessary for effecting the purpose for which the product is intended and if

               complied with, together with any requirements imposed under section 136a(d) of

               this title, are adequate to protect health and the environment, 7 U.S.C. §

               136(q)(1)(F); or

           c. the label does not contain a warning or caution statement which may be necessary

               and if complied with, together with any requirements imposed under section

               136a(d) of this title, is adequate to protect health and the environment,” 7 U.S.C.

               § 136(q)(1)(G).




                                                 19
96.      Plaintiff does not seek in this action to impose on Defendants any labeling or packaging

requirement in addition to or different from those required under FIFRA; accordingly, any

allegation in this complaint that a Defendant breached a duty to provide adequate directions for

the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging

for paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or

engaged in any unfair or deceptive practice regarding paraquat, that allegation is intended and

should be construed to be consistent with that alleged breach, concealment, suppression, or

omission, or unfair or deceptive practice, having rendered the paraquat “misbranded” under

FIFRA; however, Plaintiff brings claims and seek relief in this action only under state law, and

do not bring any claims or seek any relief in this action under FIFRA.

             ALLEGATIONS COMMON TO SPECIFIC CAUSES OF ACTION

      A. Product Liability – Design Defect

97.      At all relevant times, Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert were engaged in the U.S. paraquat business.

98.      At all relevant times, Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert were engaged in the business of designing, manufacturing,

distributing, and selling pesticides, and designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in states across the country, including

South Carolina.

99.      Plaintiff was exposed to paraquat that Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold

intending or expecting that it would be sold and used in states across the country, including

South Carolina.




                                                 20
100.   The paraquat that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was in a defective condition that made it unreasonably dangerous, in that when used in

the intended and directed manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely

               to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed, it was likely to cause or

               contribute to cause latent neurological damage that was both permanent and

               cumulative, and repeated exposures were likely to cause or contribute to cause

               clinically significant neurodegenerative disease, including Parkinson’s, to develop

               long after exposure.

101.   This defective condition existed in the paraquat that Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert designed, manufactured, distributed,

and sold and to which Plaintiff was exposed when it left the control of Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert and was placed into the

stream of commerce.

102.   As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner




                                               21
reasonably to be expected in light of its nature and intended function, or the magnitude of the

dangers outweighed its utility.

103.   The paraquat that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was used in the intended and directed manner or a reasonably foreseeable manner.

   B. Product Liability – Failure to Warn

104.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in states across the country,

including South Carolina.

105.   Plaintiff was exposed to paraquat that Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold

intending or expecting that it would be sold and used.

106.   When Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert knew or in the exercise of ordinary care should have known that when used in the

intended and directed manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely

               to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed; and




                                                22
           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed, it was likely to cause or

               contribute to cause latent neurological damage that was both permanent and

               cumulative, and repeated exposures were likely to cause or contribute to cause

               clinically significant neurodegenerative disease, including Parkinson’s, to develop

               long after exposure.

107.   The paraquat that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was in a defective condition that made it unreasonably dangerous when it was used in

the intended and directed manner or a reasonably foreseeable manner, in that:

           a. it was not accompanied by directions for use that would have made it unlikely to

               be inhaled, ingested, and absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed; and

           b. it was not accompanied by a warning that when inhaled, ingested, or absorbed

               into the bodies of persons who used it, who were nearby while it was being used,

               or who entered fields or orchards where it had been sprayed or areas near where it

               had been sprayed, it was likely to cause or contribute to cause latent neurological

               damage that was both permanent and cumulative, and that repeated exposures

               were likely to cause or contribute to cause clinically significant neurodegenerative

               disease, including Parkinson’s, to develop long after exposure.




                                                23
108.   This defective condition existed in the paraquat that Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert designed, manufactured, distributed,

and sold and to which Plaintiff was exposed when it left the control of Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert and was placed into the

stream of commerce.

109.   As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner

reasonably to be expected in light of its nature and intended function, or the magnitude of the

dangers outweighed its utility.

110.   The paraquat that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was used in the intended and directed manner or a reasonably foreseeable manner.

   C. Negligence

111.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in states across the country,

including South Carolina.

112.   Plaintiff was exposed to paraquat sold and used that Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert designed, manufactured, distributed,

and sold intending or expecting that it would be sold and used in states across the country,

including South Carolina.




                                                24
113.   The paraquat that Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was used in the intended and directed manner or a reasonably foreseeable manner.

114.   At all times relevant to this claim, in designing, manufacturing, packaging, labeling,

distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to

exercise ordinary care for the health and safety of the persons whom it was reasonably

foreseeable could be exposed to it, including Plaintiff.

115.   When Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to which

Plaintiff was exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert knew or in the exercise of ordinary

case should have known, that when paraquat was used in the intended and directed manner or a

reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely

               to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who

               were nearby while it was being used, or who entered fields or orchards where it

               had been sprayed or areas near where it had been sprayed, it was likely to cause or

               contribute to cause latent neurological damage that was both permanent and

               cumulative, and repeated exposures were likely to cause or contribute to cause




                                                 25
              clinically significant neurodegenerative disease, including Parkinson’s, to develop

              long after exposure.

116.   In breach of the aforementioned duty to Plaintiff, Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert negligently:

           a. failed to design, manufacture, formulate, and package paraquat to make it unlikely

              to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

              were nearby while it was being used, or who entered fields or orchards where it

              had been sprayed or areas near where it had been sprayed;

           b. designed, manufactured, and formulated paraquat such that when inhaled,

              ingested, or absorbed into the bodies of persons who used it, who were nearby

              while it was being used, or who entered fields or orchards where it had been

              sprayed or areas near where it had been sprayed, it was likely to cause or

              contribute to cause latent neurological damage that was both permanent and

              cumulative, and repeated exposures were likely to cause or contribute to cause

              clinically significant neurodegenerative disease, including Parkinson’s, to develop

              long after exposure;

           c. failed to perform adequate testing to determine the extent to which exposure to

              paraquat was likely to occur through inhalation, ingestion, and absorption into the

              bodies of persons who used it, who were nearby while it was being used, or who

              entered fields or orchards where it had been sprayed or areas near where it had

              been sprayed;

           d. failed to perform adequate testing to determine the extent to which paraquat spray

              drift was likely to occur, including its propensity to drift, the distance it was likely




                                                26
   to drift, and the extent to which paraquat spray droplets were likely to enter the

   bodies of persons spraying it or other persons nearby during or after spraying;

e. failed to perform adequate testing to determine the extent to which paraquat,

   when inhaled, ingested, or absorbed into the bodies of persons who used it, who

   were nearby while it was being used, or who entered fields or orchards where it

   had been sprayed or areas near where it had been sprayed, was likely to cause or

   contribute to cause latent neurological damage that was both permanent and

   cumulative, and the extent to which repeated exposures were likely to cause or

   contribute to cause clinically significant neurodegenerative disease, including

   Parkinson’s, to develop long after exposure;

f. failed to perform adequate testing to determine the extent to which paraquat,

   when formulated or mixed with surfactants or other pesticides or used along with

   other pesticides, and inhaled, ingested, or absorbed into the bodies of persons who

   used it, who were nearby while it was being used, or who entered fields or

   orchards where it had been sprayed or areas near where it had been sprayed, was

   likely to cause or contribute to cause latent neurological damage that was both

   permanent and cumulative, and the extent to which repeated exposures were

   likely to cause or contribute to cause clinically significant neurodegenerative

   disease, including Parkinson’s, to develop long after exposure;

g. failed to direct that paraquat be used in a manner that would have made it unlikely

   to have been inhaled, ingested, and absorbed into the bodies of persons who used

   it, who were nearby while it was being used, or who entered fields or orchards

   where it had been sprayed or areas near where it had been sprayed; and




                                    27
              h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons

                 who used it, who were nearby while it was being used, or who entered fields or

                 orchards where it had been sprayed or areas near where it had been sprayed,

                 paraquat was likely to cause or contribute to cause latent neurological damage that

                 was both permanent and cumulative, and repeated exposures were likely to cause

                 or contribute to cause clinically significant neurodegenerative disease, including

                 Parkinson’s, to develop long after exposure.

   D. Breach of Implied Warranty of Merchantability

117.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling paraquat and other restricted-use pesticides and

themselves out as having knowledge or skill regarding paraquat and other restricted-use

pesticides.

118.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in states across the country, including

South Carolina.

119.   Plaintiff was exposed to paraquat sold and used that Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert designed, manufactured, distributed,

and sold intending or expecting that it would be sold and used in states across the country,

including South Carolina.

120.   At the time of each sale of paraquat to which Plaintiff was exposed, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert impliedly




                                                  28
warranted that it was of merchantable quality, including that it was fit for the ordinary purposes

for which such goods were used.

121.    Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert breached this warranty regarding each sale of paraquat to which Plaintiff was exposed, in

that it was not of merchantable quality because it was not fit for the ordinary purposes for which

such goods were used in particular:

            a. it was designed, manufactured, formulated, and packaged such that it was likely

                to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

                were nearby while it was being used, or who entered fields or orchards where it

                had been sprayed or areas near where it had been sprayed; and

            b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who

                were nearby while it was being used, or who entered fields or orchards where it

                had been sprayed or areas near where it had been sprayed, it was likely to cause or

                contribute to cause latent neurological damage that was both permanent and

                cumulative, and repeated exposures were likely to cause or contribute to cause

                clinically significant neurodegenerative disease, including Parkinson’s, to develop

                long after exposure.

                                             COUNT I

                          Strict Liability in Tort – Design Defect
       (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta
                                             AG)
122.    Plaintiff incorporates by reference all allegations set forth above in paragraphs 1 to 121 as

if fully set forth herein.

123.    As a direct and proximate result of the defective and unreasonably dangerous condition

of Defendants’ paraquat products, Plaintiff developed Parkinson’s disease; has suffered severe


                                                 29
and permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to

do so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                                            COUNT II

                         Strict Liability in Tort – Failure to Warn
       (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta
                                             AG)

124.    Plaintiff incorporates by reference the allegations set forth above in paragraphs 1 to 123

as if fully set forth herein.

125.    As a direct and proximate result of the lack of adequate directions for the use of and

warnings about the dangers of Defendants’ paraquat products, Plaintiff developed Parkinson’s

disease; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have

earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                                            COUNT III

                                       Negligence
       (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta
                                          AG)

126.    Plaintiff incorporates by reference the allegations set forth above in paragraphs 1 to 125

as if fully set forth herein.




                                                 30
127.    As a direct and proximate result of the negligence of Defendant and those with whom it

was acting in concert, Plaintiff developed Parkinson’s disease; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the remainder of his

life; has suffered the loss of a normal life and will continue to do so for the remainder of his life;

has lost income that he otherwise would have earned and will continue to do so for the remainder

of his life; and has incurred reasonable expenses for necessary medical treatment and will

continue to do so for the remainder of his life.

                                            COUNT IV

                              Breach of Implied Warranty
       (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta
                                          AG)

128.    Plaintiff incorporates by reference the allegations set forth above in paragraphs 1-127

as if fully set forth herein.

129.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by Defendant and those with whom it was acting in concert, Plaintiff

developed Parkinson’s disease; has suffered severe and permanent physical pain, mental

anguish, and disability, and will continue to do so for the remainder of his life; has suffered

the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of

his life; and has incurred reasonable expenses for necessary medical treatment and will

continue to do so for the remainder of his life.

                                   PRAYER FOR RELIEF

130.    As a result of the foregoing, Plaintiff respectfully requests that this Court enter

judgment in the Plaintiff’s favor and against Defendants, jointly and severally, for




                                                   31
compensatory damages, costs, pre- and post-judgment interest, and attorneys’ fees, severally

for punitive damages, and for such further relief to which he may show himself to be

entitled.

                         DEMAND FOR JURY TRIAL OF ALL ISSUES


Plaintiff demands a trial by jury on all issues pursuant to Fed. R. Civ. P. 38(b).


                                                Respectfully submitted,

                                                ANASTOPOULO LAW FIRM LLC

                                                /s/ Jarrett W. Withrow
                                                Roy T. Willey, IV, Bar No. 11664
                                                Eric M. Poulin, Bar No. 11251
                                                Blake G. Abbott, Bar No. 13354
                                                Jarrett W. Withrow, Bar No. 13463
                                                32 Ann Street
                                                Charleston, SC 29403
                                                Phone: (843) 614-8888
                                                Email: eric@akimlawfirm.com
                                                        roy@akimlawfirm.com
                                                        blake@akimlawfirm.com
                                                        jarrett@akimlawfirm.com

                                                       ATTORNEYS FOR PLAINTIFF




                                                 32
